Title: William Lambert to Thomas Jefferson, 10 October 1817
From: Lambert, William
To: Jefferson, Thomas


                    
                        Sir,
                        City of Washington;
October 10th 1817.
                    
                    I have the honor to inclose, for your acceptance, two printed copies of abstracts of calculations to ascertain the longitude of the capitol in this city, from Greenwich observatory, in England, and to be, with great respect,
                    
                        Your most obedt servant,
                        William Lambert.
                    
                